In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00299-CV

IN THE INTEREST OF T.F., T.F., AND         §    On Appeal from the 233rd District Court
T.F., CHILDREN
                                           §    of Tarrant County (233-624922-17)

                                           §    May 9, 2019

                                           §    Opinion by Justice Gabriel

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s July 27, 2018

order in suit affecting the parent-child relationship is reversed and the case is

remanded to the trial court for further proceedings consistent with our memorandum

opinion.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel